Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-16 and 18-22 are allowed.
Claims 1 and 3-15 were previously allowed.  Applicant’s amendments to Claims 16 and 18-22 have placed these claims in condition for allowance.  The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Andis (USPN 4328616) and Moseman (USPN 8806757) which teach various aspects of an adjustable hair clipper having the features as set forth in the claims and noted in the previous Office action mailed on 12/22/20.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose a clipper blade set where the strut is mounted to the stationary blade, and the strut is the part that is utilized to space the cutting blade assembly relative to the handle along the longitudinal axis while also facilitating access to the fasteners which are used to releasably secure the movable blade at a plurality of select positions relative to the stationary blade.  Furthermore, none of the additional cited prior art of record has these features alone or in combination with the remaining features of the present invention. For instance USPGPUB20190232509 discloses an adjustable clipper wherein fasteners secure the movable blade at a plurality of select positions relative to the stationary blade. However, the stationary blade therein is not attached to a strut nor to a part that can be analogous to the claimed strut herein, and no strut blade at a plurality of select positions relative to the stationary blade in the longitudinal direction, wherein the strut is configured to space the cutting blade assembly relative to the handle along the longitudinal axis to facilitate access to the one or more fasteners without requiring removal of the cutting blade assembly from the handle. Thus claims 1, 3-16 and 18-22 are herein allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        04/09/2021